Citation Nr: 0828244	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel






INTRODUCTION

The veteran had reserve duty from July 1982 to November 1982, 
active service from November 1982 to November 1985, and 
additional duty in the reserves until July 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus.  The veteran states he was diagnosed during service 
and asserts that he currently has diabetes mellitus.  

VA has a duty to assist the veteran in claim development.  
This includes assisting in the procurement of service medical 
records and pertinent treatment records, as well as providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2007).

The Board finds that the requirements for duty to assist have 
not been met.  The veteran asserts he had diabetes during 
service.  Service medical records reflect a consultation with 
the doctor in September 1985 for complaints of a headache and 
increased thirst for five days.  The impression incuded 
"rule out DM."  Serum glucose and urine tests were ordered. 
The veteran was told to return to the clinic for results 
several days later.  The service medical records do not 
include any evidence of the results of these tests.  
Additionally, there are no medical records in evidence from 
the veteran's time in reserves.  It does not appear that the 
RO attempted to obtain these records.

Furthermore, in his notice of disagreement in June 2006, the 
veteran stated he was treated for diabetes immediately after 
service in 1988 at Highland Hospital and Summit Hospital in 
Oakland, California.  He also states he was treated at a VA 
Hospital beginning in 1993.  The evidence does not contain 
any medical records or requests for medical records from 
these hospitals.  Also, there are no VA treatment records 
until August 2005 in the claims file.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication. Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, a remand is required in order to afford the 
veteran a VA examination.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, supra, 
at 83.  

VA hospital records from August 2005 to October 2005 indicate 
that the veteran does currently have diabetes mellitus.  
Service medical records also indicate that the veteran 
suffered symptoms that could possibly indicate diabetes 
mellitus during service in 1985.  However, due to the lack of 
complete medical records, there is not sufficient evidence to 
render a decision on service connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. § § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for diabetes since 1988.  After 
securing the necessary release, the RO 
should obtain these records.  If 
necessary, assist the veteran in 
completing releases.

2.  Obtain all reserve medical records, 
VA medical records, and any private 
medical records that have not been 
secured for inclusion in the record.  

Specifically, the following should be 
requested:               1) reserve 
medical records for the time periods of 
July 1982 to November 1982 and November 
1985 to July 1988; 2) private medical 
records from Highland Hospital for 1988 
to 1997; 3) private medical records from 
Summit Hospital for 1990 to 1997; and 4) 
VA medical records from 1993 until 
present.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

5.  Afford the veteran a VA examination 
for diabetes mellitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's diabetes had its onset 
during service, is in any other way 
causally related to his active service or 
occurred within a year after service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. The claims folder must be 
provided to the examiner for review. The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

6.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, readjudicate his claims.  If 
the claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




